Case 0:19-cv-62751-RKA Document 9 Entered on FLSD Docket 12/05/2019 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              Case No. 0:19-CV-62751-RKA

  DAVID GREENWALD,

               Plaintiff
        v.

  FROST-ARNETT COMPANY, and
  CORAL ANESTHESIA ASSOCIATES,
  INC.,

              Defendants.
  ____________________________________/

                              NOTICE OF APPEARANCE

       Kindly enter the appearance of Erika M. Smith, Esquire on behalf of Defendant Frost-

 Arnett Company.


                                  Respectfully submitted,

                                  MESSER STRICKLER, LTD.

                            By:   /s/ Erika M. Smith
                                  LAUREN M. BURNETTE, ESQUIRE
                                  FL Bar No. 0120079
                                  ERIKA M. SMITH, ESQUIRE
                                  FL BAR No. 0127438
                                  12276 San Jose Blvd
                                  Suite 718
                                  Jacksonville, FL 32223
                                  (904) 527-1172
                                  (904) 683-7353 (fax)
                                  lburnette@messerstrickler.com
                                  esmith@messerstrickler.com
                                  Counsel for Defendant Frost-Arnett Company

 Dated: December 5, 2019




                                            1
Case 0:19-cv-62751-RKA Document 9 Entered on FLSD Docket 12/05/2019 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I certify that on December 5, 2019, a true copy of the foregoing document was served as

 follows:

  Via CM/ECF                                         Via CM/ECF
  Jibrael S. Hindi, Esq.                             Joel A. Brown, Esq.
  Thomas J. Patti, Esq.                              Friedman & Brown, LLC
  The Law Offices of Jibrael S. Hindi                3323 NW 55th Street
  110 SE 6th Street, Suite 1744                      Ft. Lauderdale, Florida 33309
  Ft. Lauderdale, Florida 33301                      Joel.brown@friedmanandbrown.com
  jibrael@jibraellaw.com                             (954) 966-0111
  tom@jibraellaw.com                                 Counsel for Plaintiff
  (954) 907-1136
  (855) 529-9540 (fax)
  Counsel for Plaintiff

  Via CM/ECF
  Paul A. Herman, Esq.
  Consumer Advocates Law Group, PLLC
  4801 Linton Blvd., Suite 11A-560
  Delray Beach, Florida 33445
  paul@consumeradvocatelaw.com
  (561) 236-8851
  (561) 431-2352 (fax)
  Counsel for Plaintiff


                                        MESSER STRICKLER, LTD.

                              By:       /s/ Erika M. Smith
                                        LAUREN M. BURNETTE, ESQUIRE
                                        FL Bar No. 0120079
                                        ERIKA M. SMITH, ESQUIRE
                                        FL BAR No. 0127438
                                        12276 San Jose Blvd
                                        Suite 718
                                        Jacksonville, FL 32223
                                        (904) 527-1172
                                        (904) 683-7353 (fax)
                                        lburnette@messerstrickler.com
                                        esmith@messerstrickler.com
                                        Counsel for Defendant Frost-Arnett Company

 Dated: December 5, 2019

                                                 2
